DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2021, 02/24/2021, 03/04/2021, and 05/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 1, 7, and 13 have been amended.  Claims 1-5, 7-11, and 13 are pending in the current application.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-11, and 13 have been considered but are moot in view of newly cited portions Babaei and Vrzic.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 5, the limitations of “wherein a value of one bit or one pair of bits in the bitmap field is used to indicate changing a duplication transmission state of the corresponding PDCP entity” and “another value is used to indicate maintaining a duplication transmission state of the corresponding PDCP entity” render the scope of the claim ambiguous.  To be more specific, in independent claim 1 which claim 5 depends on, the “value” is already used to activate duplication transmission of PDCP PDUs, while the “another value” is already used to deactivate duplication transmission of PDCP PDUs and perform split transmission of PDCP PDUs.  It is unclear as to what the “value” and the “another value” recited in claim 5 are represented by the one bit or one pair of bits in the bitmap field.  Are they the same “value” and “another value” as recited in independent claim 1, or are they different values?

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0368132 A1, provisional 62/520,251), hereinafter referred to as Babaei, in view of Vrzic et al. (US 2018/0098250 A1, provisional 62/469,708), hereinafter referred to as Vrzic.

	Regarding claim 1, Babaei teaches a command reception method (Babaei - Paragraph [0152], provisional Paragraph [0040], note a base station may communicate with a mix of wireless devices, which may support multiple technologies, disclosed methods), comprising:
	receiving a command for activating or deactivating duplication transmission of one or more packet data convergence protocol (PDCP) protocol data units (PDUs) of one or more packet data convergence protocol (PDCP) entities (Babaei - Paragraph [0244], provisional Paragraph [00143], note a base station (network device) may use (transmit) at least one MAC control element (MAC CE) to control uplink PDCP duplication, controlling the PDCP duplication may comprise starting and/or stopping the duplication), the command transmitted by a network device via a bitmap field (Babaei - Paragraph [0266], provisional Paragraph [00161], note wireless device may receive a MAC CE, the MAC CE may comprise a field that activates/starts and/or deactivates/stops PDCP duplication, the field may comprise a bitmap), wherein one bit or one pair of bits in the bitmap field corresponds to one of a plurality of radio bearers (Babaei - Paragraph [0266], provisional Paragraph [00161], note the field may comprise a bitmap indicating the one or more radio bearers);
	and activating or deactivating duplication transmission of PDCP PDUs of the one or more (PDCP) entities of corresponding radio bearers according to the bitmap field (Babaei - Paragraph [0247], provisional Paragraph [00146], note starting and/or activating PDCP duplication for the radio bearer (in response to activation with MAC CE)), wherein an i-th bit or an i-th pair of bits in the bitmap field corresponds to an i-th PDCP entity of a radio bearer that is configured as duplication transmission (Babaei - Paragraph [0266], provisional Paragraph [00161], note the MAC CE may comprise a field that activates/starts and/or deactivates/stops PDCP duplication, the field may comprise a bitmap indicating the one or more radio bearers, each bearer corresponding to a PDCP entity (see Paragraph [0213], provisional Paragraph [00106])); i is an integer
	activating the duplication transmission of PDCP PDUs of the PDCP entity and performing, simultaneously, duplication transmission of PDCP PDUs of the PDCP entity in multiple links when the duplication transmission of the PDCP PDUs PDCP entity is activated (Babaei - Fig. 16, provisional Fig. 6; Paragraph [0203], provisional Paragraph [0096], note PDCP at a transmitter may support duplicated packet transmission over a plurality of links; Paragraph [0246], provisional Paragraph [00145], note the MAC CE may activate/start the PDCP duplication for a radio bearer, the radio bearer may be mapped to a first logical channel and a second logical channel (links); Paragraph [0248], provisional Paragraph [00147], note in response to starting and/or activating PDCP duplication for the radio bearer, the PDCP layer may submit the PDCP packets and duplicate PDCP packets to two different RLC entities (for transmission)) as indicated by a value of one bit or one pair of bits in the bitmap field (Babaei - Paragraph [0254], provisional Paragraph [00165], note the activation/deactivation field of the MAC CE may correspond to a radio bearer ID, and may comprise one or more bits, the value of one or more bits may indicate if PDCP duplication for a corresponding radio bearer is activated or deactivated/stopped, a value of one of a field in the one or more fields may indicate that duplication is activated);
	and performing, simultaneously, split transmission of PDCP PDUs of the PDCP entity in multiple links as indicated by another value of one bit or one pair of bits in the bitmap field (Babaei - Paragraph [0254], provisional Paragraph [00165], note the activation/deactivation field of the MAC CE may correspond to a radio bearer ID, and may comprise one or more bits, the value of one or more bits may indicate if PDCP duplication for a corresponding radio bearer is activated or deactivated/stopped, a value of zero of a field in the one or more fields may indicate that duplication is deactivated), in which different PDCP PDUs are transmitted in different links when duplication transmission of PDCP PDUs is deactivated, wherein one link of the different links corresponds to a radio link control entity or a logical channel (Babaei - Paragraph [0222], provisional Paragraph [00104], note the plurality of logical channels may comprise logical channels with data and/or logical channels with duplicate data; Paragraph [0250], provisional Paragraph [00149], note in response to stopping and/or deactivating PDCP duplication for the radio bearer (using the MAC CE), a MAC entity may continue transmitting data in buffers associated with the second logical channel and may continue to consider the mapping restriction between the first logical channel to the first cell/carrier and the second logical channel to the second cell/carrier (i.e., both logical channels are still be active after PDCP duplication is deactivated, which may then be used to transmit non-duplicate data)).
	Babaei does not teach deactivating the duplication transmission of PDCP PDUs of the PDCP entity.
	In an analogous art, Vrzic teaches deactivating the duplication transmission of PDCP PDUs of the PDCP entity (Vrzic - Fig. 15, provisional Fig. 17; Paragraph [0011], provisional Paragraph [00104], note deactivating the PD (packet duplication) at the PDCP layer, MAC control elements (MAC CEs) are conveyed between the transmitter and receiver to trigger a deactivation of the PD).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vrzic into Babaei in order to improve reliability and reduce latency of connections during handover procedures in high mobility environments (Vrzic - Paragraph [0006], provisional Paragraph [0005]).

	Regarding claim 2, the combination of Babaei and Vrzic, specifically Babaei teaches wherein the method further comprises:
	for one bit or one pair of bits in the bitmap field, determining whether a corresponding PDCP entity is associated with the network device transmitting the command, or whether a peer PDCP entity is in the network device transmitting the command (Babaei - Paragraph [0266], provisional Paragraph [00161], note the field may comprise a bitmap indicating the one or more second radio bearers in the one or more first radio bearers, each bearer corresponding to a PDCP entity (Paragraph [0213], provisional Paragraph [00106], note wireless device (which may be the network device) may correspond to one or more bearers, PDCP entity corresponding to a bearer));
	and reading the one bit or one pair of bits in the bitmap field when it is determined that the corresponding PDCP entity is associated with the network device transmitting the command, or the peer PDCP entity is in the network device transmitting the command (Babaei - Paragraph [0247], provisional Paragraph [00146], note starting and/or activating PDCP duplication for the radio bearer (in response to activation with MAC CE, which involves reading the bitmap field)).

	Regarding claim 3, the combination of Babaei and Vrzic, specifically Babaei teaches wherein the method further comprises:
	neglecting the one bit or one pair of bits in the bitmap field when it is determined that the corresponding PDCP entity is not associated with the network device transmitting the command, or the peer PDCP entity is not in the network device transmitting the command (Babaei - Paragraph [0247], provisional Paragraph [00146], note starting and/or activating PDCP duplication for the radio bearer (in response to activation with MAC CE, which involves reading the bitmap field, certain bits may be ignored if there is no need to activate)).

	Regarding claim 4, the combination of Babaei and Vrzic, specifically Babaei teaches wherein the PDCP entities that are configured as duplication transmission are sorted in a sequential order of corresponding radio bearer identities (Babaei - Paragraph [0269], provisional Paragraph [00164], note MAC CE may comprise an octet indicating a bitmap to indicate radio bearers to be activated/deactivated for PDCP duplication, radio bearers may be sorted according to their bearer IDs).

	Regarding claim 5, the combination of Babaei and Vrzic, specifically Babaei teaches wherein a value of one bit or one pair of bits in the bitmap field is used to indicate changing a duplication transmission state of the corresponding PDCP entity (Babaei - Paragraph [0265], provisional Paragraph [00160], note the MAC CE may comprise at least one activation/deactivation bit that activates/deactivates PDCP duplication for the one or more first radio bearers, the activation/deactivation bit may take a value of 0 (e.g.,to deactivate/stop)), and another value is used to indicate maintaining a duplication transmission state of the corresponding PDCP entity (Babaei - Paragraph [0265], provisional Paragraph [00160], note the MAC CE may comprise at least one activation/deactivation bit that activates/deactivates PDCP duplication for the one or more first radio bearers, the activation/deactivation bit may take a value of 1 (e.g.,to activate/start)).

	Regarding claim 7, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium (CRM) claim format, which is taught by Babaei (Babaei - Paragraph [0145], provisional Paragraph [0033], note wireless device may include non-transitory memory).

	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 5.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a system claim format, which is taught by Babaei (Babaei - Paragraph [0145], provisional Paragraph [0033], note a communication network may include at least one base station and at least one wireless device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jung et al. (US 2017/0353914 A1) discloses a PDCP bearer split method in which two paths can be used in balance such that PDUs are transmitted through the two paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461